Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 1 of 6

EXHIBIT B
Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF FLORIDA

FT. LAUDERDALE DIVISION
GEORGES ROUMAIN, )
PLAINTIFF,
vs, CASE NO.:
FEDERAL EXPRESS CORP.,
)
DEFENDANT.

 

 

DECLARATION OF FREDERICK L. DOUGLAS IN SUPPORT OF NOTICE OF
REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1331 [SUBJECT MATTER]
and 1332 [DIVERSITY], and 28 U.S.C. §1441

 

 

I, FREDERICK L. DOUGLAS, hereby declare and state as follows:

1, I am over the age of twenty-one and employed by Federal Express Corporation
(“FedEx Express”) as Lead Counsel. I am licensed to practice law in the States of Colorado,
Georgia and Tennessee. I am Lead Counsel for Federal Express Corporation and I am lead
attorney of record for defendant in the above-captioned matter.

2. I commenced my employment with FedEx Express on October 1, 2001, and have
knowledge of the facts contained herein, and if called and sworn as a witness herein, I could and
would testify competently thereto.

3. I make this declaration in support of the Notice of Removal of Civil Action.

4, Federal Express Corporation was incorporated in the State of Delaware on or about
June 24, 1971. Federal Express Corporation’s world headquarters and principal place of business

is located in Memphis, Tennessee.

5. Attached hereto as Exhibit i, is a true and correct copy of the computerized
Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 3 of 6

Workday Summary for George Roumain, employee number 948477, reflecting that his hourly rate
of pay was $18.37, effective October 2, 2016 (bates nos. Roumain — Workday Summary 017-018).

I declare under penalty of perjury under the laws of the State of Florida, and the laws of
the United States, that the foregoing is true and correct and that this declaration was executed by

me this 9" day of August, 2019, in Memphis, An
Fy oo E 55 CO

dowel \

fs L. Douglas, Lee Cppnse

Doc. No. 1357677
Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 4 of 6

EXHIBIT 1
Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 5 of 6

210 Arewwing Aepyon, - urewnoy

 

 

 

 

 

 

 

 

 

 

sjuswupissy uel
SN ssaidxg xQpey 100 «Aueduioy
AUNOH GSN 00'O-Er 2, ebuey seg eseg pO,
asn Zest -zorazosnax4 days
Laz SN3xX4s «eld Epa
ZO SNSxX4 epeig,
Sn-axd eBeyoeg uojesuadwen «6 eBmpeY uc_ESUEdWO)
uojesusdwog
APN OS Ze sb Ze sl
Aguenbais Aguauing | s}seq uoHesuedw05 fed 9seg yeio.
SIE}OL
uojesuedwoy
uogesuedwo5
Palajus suoU
sjueWwNnI0Gg
Ayeuogen Arewig
SMES diysuezpiD
Apuyaeory
STUBS RILEY
Yule Jo AE
Wig Jo uoIBep
ying yo Aquneg
Unig JO eyeq
Jepues)
jeuosiag
VORBULOJU] [BUOSIEg
jeuosle,
(OS) DUNUETY SHOOK)
SN sseidx3 xapey {028€29) JasMaug UEWEN (H7) Gujuuely aqvappojy
$n ssaidxg xqpe4 (2681.99) Sewouy ypay FALE HO Swi
peqeus ay JOO AA aOy s1qeudissy
0z jo 2) eBeq
6LOZ/PZ/L0
WY Zeb b (4286) (payeuruue 1) urewnoy sefs099 epopy MalA
Case 0:19-cv-62082-RKA Document 1-3 Entered on FLSD Docket 08/20/2019 Page 6 of 6

810 Alewuns Aepyo,g - ulelunoy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S[B0S) PEAY
[ | | Gugey possassy AQugedwo5 |
seruejedwo7;
poajue aucu
sepueyedwos)
adAj uonoy SAqoeLt uo uogoy Areudioss AoBeye) eq pu ae Mala Uo,
Ul UORSY SARISLOD Sey UORoY AeuIdsiG uoseay uogoy Aeuidiosig 9yeq pug nEQ HES IAS ADDON
Arewnung suogoy Areurdiosig
paldjua auou
SUP/q JUsWUdOjOAEG
SMBIAGY aeq dnou
SeUO]SeT NW pejesossy UC pajyajdwog eng WUBISAA snjeig AoBayep uonduosedq JBGe) uoqoas phe
S]BOS JENpiAlpul
paajua auou
SMOIADP] GCOUBLLUOLOg
“smaiaal Aue aney jou saop eadojduse au)
SMBIAGY
SOUBUIOLIEg
USISISAUOT < USiSISAUOZy
Auinoy asn SoZt < aGueyo uoyesusdwoy jsanbay abueyD uonesusdwio7 Joy-py SLOZ/PO/OL
UDISJGAUO < UOISIGAUGD
AUNOH asn Z£°e1 < afueyD uoyesuedwo- jsanbay aBueys vonesusdwog 2ou-py SLOZ/ZG/OL
&
Aguenbeay fAgueung et Ti uosesy uooy Uoyesusdwos: ayeq sAayS
ANSI S6ueyD Aeg
Aioysi}q eGueyd Aeg
APNOF CSN Ze oF UR AMNOH STraxa ApNOH 9LOZICO/OL
juswubissy UBL UonesuedwO7> adéy uel aeq eaqoeys
02 J9 9) beg
6L0e/Pe/20
WY CPL (22 P86) (PeyeulUe,) UIEWNOY SaBloag saxo; MOI,
